Citation Nr: 1742009	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-34 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was obtained to reopen service connection claims for prostate cancer and erectile dysfunction.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1959 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although VA records show the case was certified for appellate review by the RO in Salt Lake City, Utah, there is no indication appellate jurisdiction was permanently transferred.  Records show the present appeal was initiated from an action by the Houston RO and that the Veteran and his service representative are located in Texas.

Although the RO reopened the claims and adjudicated the issues on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included an issue for discussion as to whether new and material evidence has been submitted to reopen the claim for service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed March 2009 rating decision denied service connection for prostate cancer and erectile dysfunction.

2.  Evidence added to the record since the March 2009 rating decision raises a reasonable possibility of substantiating the previously denied claims.

3.  The evidence does not demonstrate that the Veteran had actual herbicide exposure during active service nor that he served in a location during an applicable time period for which herbicide exposure may be presumed or in such areas and circumstances for which VA has otherwise acknowledged herbicide use and established special consideration.

4.  Prostate cancer was not manifest during or within one year of service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service, including as a result of herbicide exposure.

5.  Erectile dysfunction was not manifest during service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service, including as a result of herbicide exposure.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision, which denied the Veteran's claims of entitlement to service connection for prostate cancer and erectile dysfunction, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  New and material evidence was received, and the claims for entitlement to service connection for prostate cancer and erectile dysfunction are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for prostate cancer, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for erectile dysfunction, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Although in his initial 2006 VA application for benefits the Veteran reported having had herbicide exposure during period of temporary duty on "Johnson Island" from 1966 to 1967, he provided no additional information as to this matter in response to VA requests.  The Board notes that the available record includes no other indication of service on "Johnson" or "Johnston" Islands, but that VA has obtained evidence demonstrating that herbicides were stored on "Johnston Island" in the North Pacific from April 1972 to September 1977.  See M21-1, IV.ii.1.H.6.a.  However, there is no indication that the reference was a typographical error nor does the Veteran contend that he had service on the referenced island during the period from 1972 to 1977.  Additionally, in a December 2006 report the service department found a search revealed no records that he had exposure to herbicides.  An October 2014 Joint Services Records Research Center (JSRRC) memorandum also provided a formal finding of a lack of information required to corroborate herbicide exposure in Thailand.  Appropriate VA action was taken to developed the claim based upon herbicide exposure in Thailand.  The Board finds, however, that the information provided as to herbicide exposure is not sufficient to warrant further VA action.  There is no reasonable possibility based upon the available evidence that further VA action could assist him in substantiating his claims.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A March 2009 rating decision denied service connection for prostate cancer and erectile dysfunction.  It was noted that, although there was medical evidence of prostate cancer and erectile dysfunction, there was no evidence of visitation to the Republic of Vietnam or actual herbicide exposure.  As the Veteran did not appeal nor was new and material evidence received within a year of that decision, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).  

The evidence added to the record since the March 2009 rating decision includes new information concerning the Veteran's claim.  In statements provided in support of his claim the Veteran asserted that he been exposed to tactical herbicides during service from February 1968 to February 1969 at the Royal Thai Air Force Base (RTAFB) in Udorn, Thailand.  In a December 2011 report VA acknowledged exposure to tactical herbicides for veterans who worked along RTAFB base perimeters.

This evidence was not previously considered and it raises a reasonable possibility of substantiating the claim.  The previously denied claim as to this matter is reopened.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain disorders, including prostate cancer, if manifest to a degree of 10 percent or more for an herbicide exposed veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  Generally, veterans diagnosed with an enumerated disease who served in the Republic of Vietnam, near the Korean demilitarized zone (DMZ) in areas where herbicides were known to have been applied, or who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6).  

VA has also administratively acknowledged herbicide use in Thailand and storage on Johnston Island and has established special consideration and procedures for claims based on herbicide exposure in those locations.  See M21-1, IV.ii.1.H.  

VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H (M21-1), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification. See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1 also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era. The C&P (Compensation & Pension) Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases. VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, provides that herbicide exposure may be conceded on a direct/facts-found basis if the Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs), to include Udorn, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

Additionally, the Veterans Benefits Administration (VBA), Compensation & Pension (C&P) Service issued a "Memorandum for the Record" on herbicide use in Thailand during the Vietnam Era.  The Department of Defense (DoD) reported that only limited testing of tactical herbicides was conducted in Thailand from April 2, 1964, to September 8, 1964, and specifically identified that location as the Pranburi Military Reservation. The Memorandum noted that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  A letter from the Department of the Air Force indicated that, other than the 1964 tests on the Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  However, there were records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer (BCE).  The Memorandum noted that in Vietnam, tactical herbicides were aerially applied by aircraft in "Operation RANCH HAND" or by helicopters under the control of the U.S. Army Chemical Corps; however, the BCE were not permitted to purchase or apply tactical herbicides.  The Memorandum noted that there were no records of tactical herbicide spraying by RANCH HAND or ACC aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from August 30, 1963, to September 16, 1963, and from October 14, 1966, to October 17, 1966.  Also, the Memorandum reviewed the Project CHECO Southeast Asia Report: Base Defense in Thailand produced during the Vietnam era.  While the Report did not discuss the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical, or commercial, herbicides within fenced perimeters.  The Memorandum determined, therefore, that if a Veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The Memorandum specifically identified security police units, as those known to have walked the perimeters, especially dog handlers.  However, there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  

The Memorandum advised that if the Veteran's claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, that there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam, as aerial spraying of tactical herbicides in Vietnam did not occur everywhere and it would be inaccurate to find that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the Memorandum noted that the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND, and that were no studies showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.  The Memorandum states that unless the Veteran's assertion is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim, a request should be made to the Joint Services Records Research Center (JSRRC) to attempt to corroborate the Veteran's assertion.

VA's Compensation Service has further issued information concerning the use of herbicides in Thailand during the Vietnam era.  In a May 2010 bulletin, the Compensation Service indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A source for this information was the declassified Vietnam era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DoD indicated that the herbicide use was commercial in nature rather than tactical, the Compensation Service determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant with characteristics of tactical herbicides, were used.  Therefore, the Compensation Service determined that special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeter of Thailand military bases, allowing for presumptive service connection of the diseases associated with herbicide exposure.  According to the bulletin, along with air bases, there were some small Army installations established in Thailand during this period, which may also have used perimeter herbicides in the same manner as the air bases.  Therefore, if a U.S. Army veteran claimed disability based on herbicide exposure and the veteran was a member of a military police (MP) unit or was assigned an MP MOS that required duty at or near the base perimeter, then herbicide exposure on a facts found or direct basis is to be acknowledged.

The RO conducted development with regard to claimed exposure to herbicides in Thailand.  Consistent with VBA Fast Letter 09-20, the RO placed in the claims file a Memorandum for the Record regarding herbicide use in Thailand during the Vietnam Era which notes that, while the CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's military occupational specialty (MOS) or unit was one which regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has prostate cancer and erectile dysfunction as a result of active service.  In statements provided in support of his claims he reported he had been exposed to Agent Orange during a period of temporary duty in 1966 to 1967 on Johnson Island and while stationed at Udorn RTAFB from February 1968 to February 1969.  He stated that his barracks and duty station at Udorn were on opposite sides of the base and that he had to traverse the base perimeter, sometimes by bicycle, at least twice daily.  He does not contend that he had service or visitation to the Republic of Vietnam.

Service records show his primary duties were as a telecommunications specialist and supervisor and that he had over 13 years of foreign service.  He received awards including the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  Records show he participated in the Vietnam Air Offensive Campaign, Phase II, from January 1968 to March 1968.  The service department reported that they were unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam and that a search revealed no records that he had exposure to herbicide agents.  An October 2014 JSRRC memorandum provided a formal finding of a lack of information required to corroborate his herbicide exposure in Thailand.  It is important to note that the Veteran served outside the time period (ending in October 1966) addressed for herbicide exposure in the VBA, C&P Service's "Memorandum for the Record" on herbicide use in Thailand during the Vietnam Era."  Further, as previously indicated, there is no evidence that the Veteran was stationed on Johnston Island during applicable period.

Private medical records show the Veteran received a diagnosis of prostate cancer in March 1999 and underwent a radial retropubic prostatectomy in May 1999.  Subsequent reports included diagnoses of prostate cancer and residual erectile dysfunction without additional opinion as to etiology.

Based upon a comprehensive review of the record, the Board finds that the evidence does not demonstrate that the Veteran had actual herbicide agent exposure during active service nor that he served in a location during an applicable time period for which herbicide exposure may be presumed or in such areas and circumstances for which VA has otherwise acknowledged herbicide use and established special consideration.  The Board further finds that prostate cancer and erectile dysfunction were not shown to have been manifest during service, and that a malignant tumor was not manifest within one year of service.  The preponderance of the evidence also fails to establish that present prostate cancer and erectile dysfunction disabilities are etiologically related to service.  The medical evidence demonstrates that a diagnosis of prostate cancer was first provided in March 1999, many years after service, and that the Veteran's erectile dysfunction developed after his treatment for that disorder.  The diagnoses and dates of onset are not in dispute.

Consideration has been given to the Veteran's personal assertion that he has present prostate cancer and erectile dysfunction disabilities related to active service, including as a result of Agent Orange exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nothing in the record demonstrates the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for prostate cancer and erectile dysfunction is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.


ORDER

The application to reopen a service connection claim for prostate cancer and erectile dysfunction is granted.

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


